Citation Nr: 1102993	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  05-40 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, 
to include emphysema and chronic obstructive pulmonary disease 
(COPD), claimed as due to exposure to chemical agents including 
asbestos.   

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and sons



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to January 
1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in March 2005 and July 2008, of the 
Regional Office (RO) in Seattle, Washington.  The March 2005 
rating decision denied service connection for headaches.  The 
July 2008 rating decision continued a previous denial of service 
connection for emphysema and COPD.

The Veteran testified before one of the undersigned Veterans Law 
Judges at a videoconference hearing in March 2008, and at a 
travel Board hearing in October 2010.  Transcripts of the 
hearings are associated with the claims folder.  This appeal is 
now being addressed by a panel including each Judge that presided 
over a hearing.  38 C.F.R. § 20.707 (2010).

The issue of whether new and material evidence has been submitted 
to reopen a claim for service connection for bilateral hearing 
loss has been raised, but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction, and it is referred for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional development 
of the evidence if the record before it is inadequate.  38 
U.S.C.A. § 5103A (West 2002).  The Board regrets the delay that 
will result from this remand.  Nevertheless, the Board is 
constrained by the fact that proper adjudication of the claims 
requires additional development.

The Veteran contends that he incurred a respiratory disorder, 
currently diagnosed as  emphysema and COPD, due to exposure to 
chemical agents in service, including asbestos, jet fuel, liquid 
oxygen, and aviation gas.   

The Veteran's personnel records show that he served with the Navy 
aboard the USS Iwo Jima and at the Naval Air Station Oceana.  The 
Veteran testified in October 2010 that he initially served as a 
mess cook, thereafter he worked on the flight deck, and then he 
worked as an aviation fuel handler, which is documented in the 
service treatment records.  Upon service induction in November 
1971, the Veteran reported a medical history of tuberculosis.  
The service treatment records show complaints and treatment for 
chest pain and productive cough, with a history of tuberculosis.  

Private treatment records starting in 2003 show treatment for 
respiratory complaints, diagnosed as COPD, emphysema, pneumonia, 
chronic bronchitis, and hemoptysis.  In August 2006, Dr. I.H. 
opined that it was reasonable to conclude that the Veteran's 
service caused or contributed to his COPD, based on history 
provided by the Veteran of working in a Navy shipyard where he 
was exposed to aerosols and airborne particulate, and a history 
of smoking tobacco since service.  Similarly, in August 2006, Dr. 
S.K. opined that it was more probable than not that COPD was 
related to asbestos exposure and introduction to cigarettes in 
service.  

The Board recognizes that the private physicians' statements 
suggest a nexus between the Veteran's respiratory disability and 
his period of active service.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  However, the August 2006 opinions were not 
supported by a rationale, which weighs against their probative 
value.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Moreover, the 
Board considers it significant that Dr. S.K. did not indicate 
that he had reviewed the Veteran's medical records, and Dr. I.H. 
reported that the service treatment records were not available 
for review.  Accordingly, the Board finds that those private 
physicians' opinions, standing alone, are too speculative to 
warrant a grant of service connection.  Tirpak v. Derwinski, 2 
Vet. App. 609 (1992).  In a claim for service connection, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits still triggers 
the duty to assist if it indicates that the Veteran's condition 
may be associated with service.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  As the Veteran has not yet been afforded a VA 
examination that addresses the etiology of his respiratory 
disorder, a VA examination and etiological opinion is warranted 
to fairly decide the merits of the Veteran's service connection 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).

With regard to the Veteran's claim of service connection for 
headaches, the Veteran contends that he developed headaches when 
he was sprayed in the eyes with JP5 fuel during the performance 
of his duties in service.  

Pursuant to a June 2008 Board remand, following a telephone 
interview with the Veteran and a review of the Veteran's claims 
file, in December 2008 a VA physician concluded there was 
insufficient evidence to link the Veteran's headaches to his 
military service.  One of the enumerated bases for the 
physician's conclusion was there was no record of headaches in 
the service treatment records.  However, the service treatment 
records include an undated in-service optometry consultation, 
most likely from 1975, wherein the Veteran complained of 
occasional headaches.  Accordingly, in December 2009, the Board 
determined that a remand was necessary to obtain an addendum 
opinion report addressing the etiology of the Veteran's 
headaches, particularly in light of service treatment report that 
documented complaints of occasional headaches in service.  In an 
addendum report in August 2010, the examiner reiterated that the 
Veteran's headaches did not have onset in service, nor were they 
related to an injury in service, because there was no credible 
evidence linking the Veteran's migraine headaches to chemical or 
toxic ocular surface exposure in service.  The examiner failed to 
address the Veteran's complaints of headaches in service, and did 
not discuss the medical basis or rationale for the opinion.  A 
remand by the Board confers on the Veteran the right to 
compliance with the remand.  Stegall v. West, 11 Vet. App. 268 
(1998).

As it remains unclear to the Board whether the Veteran's migraine 
headaches had onset in service, or are related to any disease or 
injury incurred in or aggravated by service, to include exposure 
to chemical agents, a remand for another VA examination and 
opinion is necessary to comply with the remand instructions.  
Finally, since the Board's December 2009 remand, the RO has not 
adjudicated the claim in consideration of the new evidence, and 
the appellant has not submitted a waiver of the right to have the 
evidence reviewed by the RO.  38 C.F.R. § 20.1304 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a respiratory 
examination to ascertain the etiology and 
approximate date of onset of any currently 
diagnosed respiratory disability.  The 
examiner should review the claims file and 
the report should note that review.  The 
examiner should provide an opinion as to the 
following:

a) Specify all currently diagnosed 
respiratory disabilities.

b) Is it at least as likely as not (50 
percent probability or greater) that any 
current respiratory disorder is related to 
the Veteran's active service, including 
exposure to various chemicals, such as 
asbestos, jet fuel, liquid oxygen, and 
aviation gas?  The examiner should 
specifically comment on whether the 
Veteran's currently diagnosed COPD and 
emphysema had initial manifestation during 
active service, and as to the most likely 
etiology of the COPD and emphysema.  The 
examiner must consider lay statements 
regarding in-service occurrence of an 
injury.  Dalton v. Nicholson, 21 Vet. App. 
23 (2007).  The examiner is asked to 
comment on the clinical significance of the 
service personnel records which show 
service aboard the USS Iwo Jima and at 
Naval Air Station Oceana; the service 
treatment records which show that the 
Veteran worked with fuel, and documented 
complaints and treatment for chest pain and 
productive cough; and the August 2006 
medical opinions of Dr. I.H. and Dr. S.K.

c) If a respiratory disorder was not 
incurred during active service, is there 
clear and unmistakable evidence that a 
respiratory disability pre-existed service?  
If so, is it at least as likely as not (50 
percent probability or greater) that any 
pre-existing respiratory disorder was 
aggravated (increased in disability beyond 
the natural progress of the condition) 
during active duty?  The examiner should 
comment on the clinical significance of 
November 1971 examination report that 
documented a pre-service medical history of 
tuberculosis, and the service treatment 
records, which show complaints and 
treatment for chest pain and productive 
cough, with a pre-service history of 
tuberculosis.  

2.  Schedule a VA examination to ascertain 
whether the Veteran's current headache 
complaints are etiologically related to 
service.  The claims folder must be sent to 
the examiner for review and the examination 
report should note that review.  The examiner 
should provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that any current 
complaints of headaches had their onset in 
service, or are related to any disease or 
injury incurred in or aggravated by service, 
to include exposure to various chemical 
agents, including jet fuel, liquid oxygen, 
and aviation gas.  The examiner must consider 
lay statements regarding in-service 
occurrence of an injury and continuity of 
symptomatology.  Dalton v. Nicholson, 21 Vet. 
App. 23 (2007).  The examiner is asked to 
comment on the clinical significance of the 
service treatment records, to include the 
undated optometry consultation report that 
recorded complaints of occasional headaches 
in service; the VA examination reports dated 
in December 2008; and the August 2010 
addendum report.

3.  Then, readjudicate the claims.  If any 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case.  
Allow the appropriate time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



			
	RAYMOND F. FERNER	MICHAEL LANE
	Acting Veterans Law Judge	Veterans Law Judge
	Board of Veterans' Appeals	Board of Veterans' Appeals



_____________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


